COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Astin Chavers Clark v. The State of Texas

Appellate case number:      01-15-00324-CR; 01-15-00325-CR

Trial court case number:    1296861; 1297213

Trial court:                248th District Court of Harris County

       On March 23, 2015, the trial court adjudicated appellant’s guilt and sentenced him
to 25 years’ imprisonment. On May 5, 2015, the trial court signed an order pursuant to
Texas Rule of Appellate Procedure 34.6(g)(2), directing the trial court clerk to transport
the original compact disc containing State’s Exhibit 3 to the Clerk of this Court. Also on
May 5, 2015, the court reporter filed the reporter’s record for these cases. On May 19,
2015, the trial court clerk filed the clerk’s record in these cases. Neither the clerk’s
record nor the reporter’s record contains State’s Exhibit 3.
        On June 1, 2015, appellant filed a “Motion to Supplement the Record,” requesting
an order directing the trial court clerk to supplement the appellate record with State’s
Exhibit 3. Appellant has also filed a “Motion to Extend Time Within Which to File
Appellate Brief,” requesting an extension of 30 days from the date that State’s Exhibit 3
is filed within which to file his brief.
        We grant appellant’s “Motion to Supplement the Record” and order the trial court
clerk to file the original version of State’s Exhibit 3 with the Clerk of this Court, pursuant
to the trial court’s May 5, 2015 order, within 10 days of the date of this order.
       Because the appellate record is not yet complete, appellant’s brief is not yet due.
See TEX. R. APP. P. 38.6(a). Appellant’s brief will be due 30 days after the trial court
clerk files the compact disc containing State’s Exhibit 3 with the Clerk of this Court,
thereby completing the appellate record in these appeals. See id. We therefore dismiss
appellant’s “Motion to Extend Time Within Which to File Appellate Brief” as moot.
       It is so ORDERED.
Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: June 4, 2015